Case 7:18-mj-02514 Document 1 Filed in TXSD on 12/10/18 Page 1 of@gmedS?(M;D'strict ergo
_ 90 D “"
AO 91 (Rev. 5/85) Criminal Complaint Fl|l.sgli)ct OfTeXas

United States District Court DE…Z@'=S

 

SOUTHERI\I DISTRICT OF TEXAY§V{Q l Bl_,aq"§5 g|erk
UNITED sTATEs oF AMERICA
V- CRIMINAL COMPLAINT

MONTOYA JI`., ROdOlfO, YOBZ 1978, USC
# , cAsENUMBER; M-l'b"Z_§/‘/-/UL

` l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about December 9, 2018 in Hidalgo county, in the

 

Southern District of 'l`exas defendant(s) did,

Knowingly and Intentionally Possess with the Intent to Distribute approximately 157.62 kilograms of
Marijuana, a Schedule l Controlled Substance.

Knowingly and lntentionally Conspire to Possess with the Intent to Distribute approximately 157.62
kilograms of Marijuana, a Schedule l Controlled Substance.

in violation of Title 21 United States Code, Section(s) 846, 841 (a) (l)

 

I further state that l am a(n) DEA Special Agent and that this complaint is based on the

 

following facts: See Attachment “A”.

Continued on the attached sheet and made a part of hereof: X Yes No

  
   

 

P)
ture of Complainant
2 tevcn F. Picone, DEA Special Agent
Sworn to before d subscribed in my presence,
December lO, 2018 55 g 2 am At l\/chllen Texas

 

 

Date CW/te
Peter E. Ormsby, U.S. Magistrate Judge kw

Name & Title of Judicial Offlcer Signature of Judicial Offlcer

Case 7:18-mj-02514 Document 1 Filed in TXSD on 12/10/18 Page 2 of 2

MMEM

On December 9, 2018, at approximately 5:30p.m., a U.S. Border Patrol Agent (BPA) was preforming line-
watch duties south of Donna, Texas when the RA|D Tower Operators BPAs notified BPAs that there were
multiple subjects in the area of Va||ey View Road. This area is known by BPAs to be a high narcotics and
alien smuggling area. Additiona| BPAs responded to the area and Observed a vehicle traveling north on
Church Road at a high rate of speed. At approximately 5:35 P.lV|., a BPA advised additional BPAs
responding that a black sedan was traveling northbound towards the levee at a high rate of speed. A
short time later, the driver of the black sedan, later identified as Rodolfo lV|ONTOYA, Jr. (DOB:
1/10/1978) swerved around a BPA's marked unit and continued northbound on Va||ey View Road.

At approximately 5:43 P.l\/l., a BPA attempted to conduct a traffic stop on the black sedan, but the
vehicle failed to stop. During the pursuit, lV|ONTOYA, Jr. bailed out of the sedan at N. 6th Street and
Ebony Street and ran behind some houses in the area. A BPA searched the area near the bail out and
located |\/lONTOYA hiding alongside a residential building and lV|ONTOYA, Jr. was taken into custody
without incident. BPAs searched the sedan that lV|ONTOYA, Jr. was driving and seized approximately
157.62 kilograms of marijuana The bundles were field tested and did test positive for marijuana.

On that same date, a DEA Special Agent and Task Force Officer responded to the Wes|aco Border Patro|
Station where l\/lONTOYA, Jr. was being help. At that time, lV|ONTOYA, Jr. was advised of his i\/|iranda
Rights and lV|ONTOYA, Jr. waived his Rights. lV|ONTOYA, Jr. stated that he was in need of money for
Christmas and was contacted by an associate of his named Jovan LNU to transport marijuana.. On
December 9, 2018, lV|ONTOYA, Jr. borrowed his sister's vehicle and met with Jovan LNU and another
unknown subject (FNU LNU) at the Stripes gas station in the area of |\/lilitary Highway and | Road.
l\/lONTOYA, Jr. stated that Jovan LNU advised they would receive $2,000.00 USC to pick up the
marijuana, but lV|ONTOYA, Jr. was unaware of how much he was going to be paid. After meeting with
Jovan LNU and FNU LNU, lV|ONTOYA, Jr. drove to a pre-determined location and turned the vehicle over
to an unknown male. A short time later, the subject gave the vehicle back to lV|ONTOYA, Jr. already
loaded with bundles of marijuana l\/lONTOY/-\, Jr. observed Border Patrol Agents approaching and
began to flee. lV|ONTOYA, Jr. fled on foot from the vehicle and was apprehended a short time |ater.

